Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action for application number 16/216,2018 LINEAR LATCHING SYSTEMS AND METHODS filed on12/11/2018.  Claims 1-20 are pending.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 8, 10-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9532474 to Gutschenritter et al. 
With regards to claim 1, Gutschenritter et al. teaches a device having a linear component configured to be coupled to a first element (12), the linear component (18) including an upper segment (36), a lower segment (40), and at least one retention projection (50); and a base component (16) configured to be coupled to a second element (14), the base component including a channel extending along an insertion axis and at least one retention feature (76. 54), wherein the lower segment of the linear component is configured to be slidably received along the insertion axis and within the channel of the base component and the at least one retention feature of the base component is configured to engage the at least one retention projection of the linear component to retain the linear component within the channel of the base component, wherein a coupling feature (42) of the linear component extends away from the upper segment in a direction that is perpendicular to the insertion axis.
With regards to claim 2, Gutschenritter et al. teaches wherein the upper segment of the linear component further includes a top surface (46) and the coupling feature extends away from the top surface and is configured to couple the linear component to the first element.
With regards to claim 3, Gutschenritter et al. teaches wherein the coupling feature includes a cylindrical portion (38) and a pair of locking wings (42).
With regards to claim 4, Gutschenritter et al. teaches wherein each locking wing of the pair of locking wings includes an angled surface (rounded surfaces) configured to pull the linear component into contact with the first element.
With regards to claim 5, Gutschenritter et al. teaches wherein the base component further includes a coupling feature (32) configured to couple the base component to the second element.
With regards to claim 8, Gutschenritter et al. teaches wherein the base component further includes a locking feature (adhesive) configured to lock the base component in engagement with the second element.
With regards to claim 10, Gutschenritter et al teaches wherein at least one of the linear component and the base component includes a chamfer (See the base) at an insertion end configured to provide additional clearance when inserting the linear component into the base component.
With regards to claim 11, Gutschenritter et al. teaches wherein the linear component further includes an upper segment (18), a rail segment (52), and a lower segment (44), and the channel of the base component includes a rail receiving portion (See Figure 6) and a lower segment receiving portion, the rail receiving portion being configured to receive the rail segment of the linear component and the lower segment receiving portion being configured to receive the lower segment of the linear component.
With regards to claim 12 Gutschenritter et al. teaches wherein when the linear component is received within the channel of the base component, the rail receiving portion is configured to prevent the linear component from being removed from the channel perpendicular to the insertion axis of the base component.
With regards to claims 13 and 20, Gutschenritter et al. teaches wherein at least one of the linear component and the base component includes a spacer feature (62) configured to reduce friction between the linear component and the base component when the linear component is inserted into the base component.
With regards to claim 14, As shown above, Gutschenritter et al. teaches a device having a linear component configured to be coupled to a first element, the linear component including an upper segment and a rail segment; and a base component configured to be coupled to a second element, the base component including a channel extending along an insertion axis, wherein the rail segment of the linear component is configured to be slidably received along the insertion axis and retained within the channel of the base component, and wherein a coupling feature of the linear component extends away from the upper segment in a direction that is perpendicular to the insertion axis.
With regards to claim 15, as shown above, Gutschenritter et al teaches wherein the linear component includes at least one retention projection, the base component includes at least one retention feature, and wherein the at least one retention feature of the base component is configured to engage the at least one retention projection of the linear component to retain the linear component within the channel of the base component.
With regards to claim 16, as shown above, Gutschenritter et al. teaches wherein at least one of the linear component and the base component further includes a coupling feature configured to couple the at least one of the linear component and the base component to one of the first element and the second element.
With regards to claim 17, Gutschenritter et al. teaches wherein the coupling feature of the base component includes at least one insertion tab (66, 64) and a snap feature (76).
 
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 6, 7, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 6 and 18, the prior art does not teach wherein the coupling feature of the base component includes a cylindrical portion and a pair of locking wings.
With regards to claim 9, the prior art does not teach wherein the locking feature of the base component comprises a locking tab.





Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    



/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/17/22